                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:16-CV-00164-RJC-DSC


 FRANKLIN D. STAYANOFF et. al.,                   )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )
                                                  )
 BIOMET INC. et. al.,                             )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice of

[Matthew Thomas Albaugh and Erica Kay Drew]” (documents ## 13-14) filed March 28, 2019.

For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..


       SO ORDERED.



                                  Signed: March 28, 2019
